EXHIBIT 10.509

 

DESCRIPTION OF CHIRON CORPORATION’S

2004 EXECUTIVE OFFICERS VARIABLE COMPENSATION PROGRAM

 

Decisions on compensation (base salary and variable compensation) of Chiron
Corporation’s (“Chiron” or the “Company”) executive officers are made by the
Compensation Committee of the Board of Directors.

 

The Compensation Committee and, with respect to the Chairman and CEO, the Board
of Directors met on February 17 and February 18, 2005, respectively, and
authorized base salary adjustments effective February 28, 2005 and bonuses for
2004 performance for Named Executive Officers as of December 31, 2004. In
addition, the Compensation Committee approved the 2005 goals under the Annual
Incentive Plan, upon which the executive officers variable compensation program
is based.  The Committee continued the Company’s approach that base salaries for
executive officers should be measured by reference to the 60th percentile of
salaries for benchmark positions in comparator companies.  Further, the
Compensation Committee provided that a significant portion of total cash
compensation (salary plus variable compensation) in the form of annual variable
cash compensation potential should be “at risk”, dependent upon individual,
business unit and overall Company performance.   Variable cash compensation for
executive officers overall was targeted to yield total cash compensation at the
50th percentile, but with the opportunity to significantly vary, up or down,
from the 50th percentile of total cash compensation as shown by comparative
data, based on Company, business unit, and individual performance.

 

The Compensation Committee bases its decisions regarding variable compensation
for executive officers upon its evaluation of performance against
pre-established performance metrics developed at the Company, business unit and
functional or corporate unit level. Under the program, participants earn cash
bonus compensation based upon achievement by the Company and/or a particular
business unit of specific performance measures and based upon their individual
performance.  Each participant’s target award is a percentage of that employee’s
base salary.  The financial measures for executive officers are based on a
revenue metric and earnings per share metric focused on year over year growth. 
The non-financial measures for executive officers are significant research,
development, commercial and other business milestones.  Each of the business
unit presidents is also measured on the financial performance of his or her
business unit (on the basis of revenue and operating income) and specific
research, development and commercial milestones which are sector specific, and
which focus on priorities within each organization for this year.  If
performance objectives are met, the Named Executive Officers are eligible, at
the discretion of the Compensation Committee, for a cash bonus based on the
following percentage of their annual base salary (with potential for higher
bonuses if performance substantially exceeds the target level):  CEO – 120%;
President and COO – 100%; Presidents of Businesses – 100%; CFO – 75%.  The
Compensation Committee approves the bonus targets, measurement criteria and
final determination of success against the measurements.

 

The Compensation Committee reserves the right to modify executive officer
variable compensation if, in its sole discretion, it determines that executive
officer performance or Company performance warrant such modifications.

 

--------------------------------------------------------------------------------